     Case 2:17-cv-00350-JAM-AC Document 105 Filed 05/21/20 Page 1 of 2


 1   JAMES J. OH (admitted pro hac vice)
     AMARDEEP K. BHARJ (admitted pro hac vice)
 2   KATHLEEN BARRETT (admitted pro hac vice)
     EPSTEIN BECKER & GREEN, P.C.
 3   227 W. Monroe Street, Suite 3250
     Chicago, IL 60606
 4   Telephone: 312.499.1400
     Facsimile: 312.845.1998
 5   joh@ebglaw.com
     abharj@ebglaw.com
 6   kbarrett@ebglaw.com
 7   PAUL DECAMP
     EPSTEIN BECKER & GREEN, P.C.
 8   1227 25th Street, N.W., Suite 700
     Washington, D.C. 20037
 9   Telephone: 202.861.1819
     Facsimile: 202.861.3571
10   PDeCamp@ebglaw.com
11   DANIEL W. SRSIC (admitted pro hac vice)
     LITTLER MENDELSON P.C.
12   Fifth Third Center
     21 East State Street, 16th Floor
13   Columbus, OH 43215
     Telephone: 614.463.4201
14   Facsimile: 614.221.3301
     dsrsic@littler.com
15
     Counsel for Defendants
16
17                                UNITED STATES DISTRICT COURT
18                               EASTERN DISTRICT OF CALIFORNIA
19   ANTHONY MARC MOSTAJO, ET AL.,                Case No.: 2:17-cv-00350-JAM-AC
20                 Plaintiffs,                   ORDER FOR CORRECTIVE NOTICE OF
                                                 PENDENCY OF CLASS ACTION
21          v.                                   LAWSUIT
22   NATIONWIDE MUTUAL INSURANCE COMPANY,
     ET AL.,
23
                   Defendants.
24
25
26
27
28


                                                                 Order for Corrective Notice
                                                                  2:17-cv-00350-JAM-AC
     Case 2:17-cv-00350-JAM-AC Document 105 Filed 05/21/20 Page 2 of 2


 1                                                ORDER
 2          Pursuant to the Parties’ Stipulation (ECF No. 103), and good cause appearing, it is hereby
 3
     ordered as follows:
 4
            1.      Corrective Notice of this action shall be given by RG/2 Claims Administration,
 5
     LLC, whom the Court previously appointed as claims administrator, to all Class Members in the
 6
 7   form submitted by the Parties at Exhibits A and B to the Stipulation;

 8          2.      RG/2 Claims Administration, LLC shall send out the Corrective Notices within ten

 9   (10) days of receipt of the Corrective Notices from the Parties; and

10          3.      All Class Members shall have 45 days after the mailing of the Corrective Notices

11   to opt-out of the class action or rescind a previously submitted request for exclusion.
12          IT IS SO ORDERED.
13
14
            Dated: May 20, 2020                            /s/ John A. Mendez______________
15                                                         HONORABLE JOHN A. MENDEZ
16                                                         United States District Court Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
                                                                             Order for Corrective Notice
                                                                              2:17-cv-00350-JAM-AC
